DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10921052.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10921052 and the instant application teach a refrigerator comprising a cabinet, a front panel, a drawer part, a draw-out rail, a driving device, and an elevation device. Thus, the invention of claims 1-17 in U.S. Patent No. 10921052 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by claims 1-17 of U.S. Patent No. 10921052, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-17. 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11287178.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 11287178 and the instant application teach a refrigerator comprising a cabinet, a front panel, a drawer part, a draw-out rail, a driving device, and an elevation device. Thus, the invention of claims 1-20 in U.S. Patent No. 11287178 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by claims 1-20 of U.S. Patent No. 11287178, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-20. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 3 & 8, the term “the connection assembly” lacks antecedent basis in the claim.  
Regarding claim 3, the meaning of “wherein the portion of the connection assembly is exposed between the front panel door part” is unclear.  Clarification is required.  For examination purposes, the examiner is considering this limitation to mean, “wherein the portion of the connection assembly is exposed between the front panel door part [and another portion of the connection assembly].”
Regarding claim 4, the term “the at least one rod” lacks antecedent basis in the claim.  
Regarding claim 6, the term “the screw assembly” lacks antecedent basis in the claim.  
Regarding claim 7, the term “the screw assemblies” lacks antecedent basis in the claim.  
Regarding claim 8, the term “the screw holder” lacks antecedent basis in the claim.  
Regarding claim 10, the term “the first lever hole” lacks antecedent basis in the claim.  
Regarding claim 14, the term “the lever protrusion” lacks antecedent basis in the claim.  
Claims 5 & 7-15 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (20140265806).  

    PNG
    media_image1.png
    496
    558
    media_image1.png
    Greyscale

Regarding claim 1, Hall teaches a refrigerator (10) comprising a cabinet (Fig. 1) that defines an upper storage space (14) and a lower storage space (12); a front panel door part (20) configured to open and close the lower storage space; a drawer part (A in Fig. 3 Annotated) disposed rearward of the front panel door part and configured to insert into and withdraw from the lower storage space; a draw-out rail (22) guiding the insertion and withdrawal of the drawer part; a driving device (26) disposed at (i.e., near) the front panel door part; an elevation device (30, 32, 34) disposed at the drawer part and configured to elevate an object (18) stored in the drawer part, wherein the elevation device comprises a lower frame (32) disposed inside of the drawer part, an upper frame (30) disposed above the lower frame and configured to support the object, a lifting assembly (34) comprising a plurality of rods (38, 40) that are rotatably coupled to each other, that cross each other, and that connect the lower frame to the upper frame, and a rotation shaft (i.e., rotation shaft connecting 40 to 52) that protrudes from the lifting assembly and that is configured to connect to the driving device.  

    PNG
    media_image2.png
    392
    645
    media_image2.png
    Greyscale

Regarding claim 2, Hall teaches a plurality of rods comprises: a pair of first rods (38) comprising a first rod (one of 38), the pair of first rods having a first end (at 47) rotatably coupled to the lower frame and a second end (at 53) configured to translate along the upper frame; and a pair of second rods (40) comprising a second rod (one of 40), the pair of second rods having a first end (at 55) rotatably coupled to the upper frame and a second end (at 50) configured to translate along the lower frame, wherein the second rod is rotatably coupled (via 42) to the first rod, and crosses the first rod (Fig. 4).  
Regarding claim 6, Hall teaches a screw assembly (54, 56, & B in Fig. 4 Annotated) comprises: a housing (B); a screw (54) disposed (at least partially) inside of the housing; and a screw holder (56) configured to move along the screw based on rotation of the screw.
Regarding claim 19, Hall teaches an upper frame (30) and a lower frame (32) that each have a rectangular frame shape (E, F) with an opened central portion (Figs. 4-5), and wherein the elevation device further comprises a support plate (G) that is located on the upper frame, that covers the upper frame, and that is configured to support the object (18) stored in the drawer part.
Claim Rejections - 35 USC § 103
Claims 1-3 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (20140265806) in view of Yasaka (20180128540).  
Regarding claims 1-2 & 19, Hall teach(es) the structure substantially as claimed, including a refrigerator (10) comprising a cabinet (Fig. 1) that defines an upper storage space (14) and a lower storage space (12); a front panel door part (20) configured to open and close the lower storage space; a drawer part (A in Fig. 3 Annotated) disposed rearward of the front panel door part and configured to insert into and withdraw from the lower storage space; a draw-out rail (22) guiding the insertion and withdrawal of the drawer part; an elevation device (30, 32, 34) disposed at the drawer part and configured to elevate an object (18) stored in the drawer part, wherein the elevation device comprises a lower frame (32) disposed inside of the drawer part, an upper frame (30) disposed above the lower frame and configured to support the object, a lifting assembly (34) comprising a plurality of rods (38, 40) that are rotatably coupled to each other, that cross each other, and that connect the lower frame to the upper frame.  Hall arguably fail(s) to teach a driving device disposed at the front panel door part.  However, Yasaka teaches lifting means (200) comprising a driving device (221) disposed at a front panel door part (21).  It would have been obvious to one of ordinary skill in the art to substitute lifting means, as taught by Yasaka, for the driving device of Hall, in order to make the contents of the object more accessible by allowing selective raising of the object.  Hence, Hall as modified would teach a rotation shaft (i.e., rotation shaft connecting 40 & 55 of Hall) that protrudes from the lifting assembly (34 of Hall) and that is configured to connect (indirectly, via 30 of Hall) to the driving device (200 of Yasaka).  
Regarding claim 3, Yasaka teaches a door cover (270) that is disposed at a rear surface of a front panel door part (21) and that covers the driving device (221), wherein the door cover defines a door opening (271) that receives a portion (260) of a connection assembly (210), the portion of the connection assembly passing through the door opening and protruding rearward relative to the rear surface of the front panel door part (Fig. 3), and wherein the portion of the connection assembly is exposed between the front panel door part and another portion of the connection assembly (Fig. 3).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637